Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.


           Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/03/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a server receives an association request initiated by a user of a first account. Based on the association request, an account identifier of a second account is identified. The first account is associated with the second account based on the account identifier. In response to associating the first account with the second account, a partial permission is granted to the first account for accessing the second account. 
 
	Independent claims 1, 8 and 15, recite the uniquely distinct features of “ determining, by the server, that a requested operation on the second account is an operation to be voted on by the first account; initiating, by the server, a voting operation by the first account; determining, by the server, whether a result of the voting operation meets a predetermined condition; and in response to determining that the result of the voting operation meets the predetermined condition, allowing the requested operation on the second account, or in response to determining that the result of the voting operation does not meet the predetermined condition, rejecting the requested operation on the second account”.

The closest prior art, (Song et al US 2015/0143475), discloses a device are provided in the field of network technology. In the method, a first server receives an operation request including a second server identifier and second account information. According to the second server identifier and the second account information, the first server determines whether associated account information is available in a predetermined three-party associating relationship. Upon determining that the associated account information is available, the first server obtains the associated account information for use as first account information. Based on the first account information, the first server responds to the operation request. During the process of providing services for a terminal by the second server, the first server obtains the first account information according to the second server identifier, the second account information, and the predetermined three-party associating relationship. The first server responds to the operations of the terminal based on the first account information.

The closest prior art, (Connors US 2015/0073959) discloses  encoded on computer storage media, for collaborative financial management, including instructions to display in a first region of a display of the device a name of a currently selected financial collaboration group out of multiple financial collaboration groups to which a user of the device is a member. Instructions to receive data representing events associated with the currently selected financial collaboration group, each event of the being one of a multiple of types. Instructions to display in a second region of the display of the device an ordered list of the events, wherein each item in the ordered list includes a visual indicia of an event type for the event corresponding to the item. Instructions to select a different financial collaboration group in response to a touch input in the first region of the display of the device.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495